DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-14 are pending and have been examined in this application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200305397 A1) to Schneiders in view of (US 20140130475 A1) to Van Berkel.
In regards to claim 1, Schneiders teaches netting suitable for use in aquaculture which has a half mesh size of 5-100 mm measured in accordance to ISO 1107:2017 (Schneiders; [0021] measured knot-to-knot, discloses sizes of 8, 10, 15 mm) and which comprises cord having a width of 0.5-8 mm (Schneiders; [0020] teaches a tape/flat tape, and discloses widths of 1mm-600mm, 1.5mm-400mm, 2mm-300mm, 5mm-200mm, 10mm-180mm which teaches values within the range of 0.5mm-8mm), wherein the cord comprises films of ultra-high molecular weight polyethylene, the films having a width of 0.5-10 mm (Schneiders; [0020] teaches flat tapes with the sizes as indicated above, the tapes being UHMWPE tapes).
Schneiders fails to explicitly teach where the cord itself has a diameter.
Van Berkel teaches a cord having a diameter of 0.5-8 mm (Van Berkel; [0017] rope with a diameter of at least 1 mm, also discloses 3-50mm, 5-25mm, which include values between 0.5-8 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cords of Schneiders such that they comprise a cord with a diameter as taught by Van Berkel. The motivation for doing so would be to provide rounded edge cords to increase the strength of the cords end-to-end.

In regards to claim 2, Schneiders as modified by Van Berkel teach netting according to claim 1, wherein the netting has a half mesh size in the range of 10-70 mm (Schneiders; [0021] 8, 10, 15 mm).

In regards to claim 3, Schneiders as modified by Van Berkel teach netting according to claim 1, wherein the cord has a diameter of 1-6 mm (Schneiders; [0020] teaches widths of 1mm, 1.5 mm, 2 mm, 5mm) (Van Berkel; [0017] teaches rope with a diameter of 1 mm, 3 mm, 5mm).

In regards to claim 4, Schneiders as modified by Van Berkel teach netting according to claim 1, wherein the ultra-high molecular weight polyethylene films have a width of at least 1 mm and at most 8 mm (Schneiders; [0020] UHMWPE tapes having widths of 1mm-600mm, 1.5mm-400mm, 2mm-300mm, 5mm-200mm, 10mm-180mm which teaches values within the range of 0.5mm-8mm).

In regards to claim 5, Schneiders as modified by Van Berkel teach netting according to claim 1, wherein the ultra-high molecular weight polyethylene films have a thickness in the range of 10-150 micron (Schneiders; [0020] thickness between 10-200 microns, 15-100 microns).

In regards to claim 6, Schneiders as modified by Van Berkel teach netting according to claim 1, wherein the number of films in the cord is in the range of 1 to 500 (Schneiders; [0021] [0025] even number or multiples of 4 strands from 4-32, 4-24, 4-20, braid is a 4, 8, 12, or 16 strand braid; which is between 1-500).

In regards to claim 8, Schneiders as modified by Van Berkel teach netting according to claim 1, but Schneiders fails to teach wherein the ultra-high molecular weight polyethylene films have a polymer solvent content of less than 0.05 wt.%.
Van Berkel teaches wherein the ultra-high molecular weight polyethylene films have a polymer solvent content of less than 0.05 wt.% (Van Berkel; See Abstract or Claim 1, tapes being made of UHMWPE and having polymer solvent content below 0.05 wt.%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the netting of Schneiders such that the tapes have a polymer solvent content of less than 0.05 wt.% as taught by Van Berkel. The motivation for doing so would be to minimize dissolving of a polyethylene material in a solid state.

In regards to claim 9, Schneiders as modified by Van Berkel teach netting according to claim 1, but Schneiders fails to teach wherein the UHMWPE film is substantially free from finish and antifouling composition.
Van Berkel teaches wherein the UHMWPE film is substantially free from finish and antifouling composition (Van Berkel; [0021] [0023] presence of a finish is not required, [0029] PE-only composition of the tape, no leaching products are added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the netting of Schneiders such that the UHMWPE films are free from finish and antifouling composition as taught by Van Berkel. The motivation for doing so would be to provide an environmentally friendly film with a low weight and long life-span.

In regards to claim 10, Schneiders as modified by Van Berkel teach netting according to claim 1, but Schneiders fails to explicitly teach wherein the cord consists for at least 50 wt.% of UHMWPE film.
Van Berkel teaches wherein the cord consists for at least 50 wt.% of UHMWPE film (Van Berkel; [0025] at least 60 wt%, 80wt%, 90wt%, 95wt% of the parallel elongate bodies will be UHMWPE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cord of Schniders such that the cord consists for at least 50wt% UHMWPE as taught by Van Berkel. The motivation for doing so would be to keep the strength of the cord high by using the UHMWPE as the predominant tape within the cord.

In regards to claim 11, Schneiders as modified by Van Berkel teach netting according to claim 1, but Schneiders fails to explicitly teach wherein the film consists for at least 95 wt.% of UHMWPE.
Van Berkel teaches wherein the film consists for at least 95 wt.% of UHMWPE (Van Berkel; [0025] at least 95wt% of the parallel elongate bodies will be UHMWPE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cord of Schniders such that the cord consists for at least 95wt% UHMWPE as taught by Van Berkel. The motivation for doing so would be to keep the strength of the cord high by using the UHMWPE as the predominant tape within the cord.

In regards to claim 12, Schneiders as modified by Van Berkel teach netting according to claim 1, but Schneiders fails to explicitly teach wherein the cord consists for at least 95 wt.% of UHMWPE.
Van Berkel teaches wherein the cord consists for at least 95 wt.% of UHMWPE (Van Berkel; [0025] at least 95wt% of the parallel elongate bodies will be UHMWPE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cord of Schniders such that the cord consists for at least 95wt% UHMWPE as taught by Van Berkel. The motivation for doing so would be to keep the strength of the cord high by using the UHMWPE as the predominant tape within the cord.

In regards to claim 13, Schneiders as modified by Van Berkel teach a fish pen comprising netting according to claim 1 (Schneiders; [0002] net for aquaculture in fish farms)

In regards to claim 14, Schneiders as modified by Van Berkel teach a method for culturing fish, wherein fish are cultured in a fish pen comprising netting according to claim 1 (Schneiders; [0002] method including a net used in aquaculture for fish farms).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200305397 A1) to Schneiders as modified by (US 20140130475 A1) to Van Berkel as applied to claim 1 above, in further view of (ES2376139T3) to Peters.
In regards to claim 7, Schneiders as modified by Van Berkel teach netting according to claim 1, but Scnheiders fails to teach wherein the ultra-high molecular weight polyethylene films have a 200/100 uniplanar orientation parameter of at least 3.
Peters teaches wherein the ultra-high molecular weight polyethylene films have a 200/100 uniplanar orientation parameter of at least 3 (Peters; Page 9 of translated description, line 26 “films have a 200/100 uniplanar orientation parameter of at least 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the netting of Schneiders and include where the UHMWPE films have a 200/100 uniplanar orientation parameter of at least 3, as taught by Peters. The motivation for doing so would be to permit high values of strength and energy for breaking a cord.

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (US 20200305397 A1) to Schneiders and (US 20140130475 A1) to Van Berkel.

Examiner notes that the 112 rejections applied prior have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647